Opinion by
Bice, P. J.,
Upon the distribution of the decedent’s estate, S. W. Vander*142saal, the appellant, presented a claim arising out of a lease for the term of three years from January 13, 1904, made by him to the decedent and others constituting a partnership, wherein the lessees covenanted as follows: “The lessees also agree to pay as due, all water taxes assessed on the said premises, and to pay for all gas, and electric light used thereon, and will make all necessary repairs to the said building, machinery, fixtures, appliances, etc., contained in said building, or on the premises, and will keep the premises clean, free of rubbish, and in such condition as the board of health may require, during the term,' and if the lessor pays for the same or any part thereof, it will be additional rent payable forthwith.” The claim was for the unpaid water rent of 1906, which it is admitted has become a lien on the lessor’s premises. The controversy is as to the amount which under his covenant the decedent was bound to pay. The appellee insists that the amount was fixed by an assessment made by the proper city officials in 1906 for the fiscal year beginning April 1. The appellant’s contention is that this was not a final assessment in the meaning of the statute governing the subject, but was merely a preliminary estimate, or at the most a conditional assessment, and that the water rent for that year was in fact included in the assessment made in March, 1907. But as the latter assessment was not made until after the term of the lease had expired, it was not literally within the decedent’s covenant. While we think it quite clear that the decedent’s covenant cannot be construed as binding him, in the absence of a valid assessment, to pay for all water used upon the premises during the term, yet, it must be admitted, there is plausibility in the counsel’s contention that where the term of the lease and the fiscal year do not expire at the same time, the date of the assessment for water rent ought not to be absolutely controlling in the construction of such a covenant. We need not decide the latter point, however, for the objection the appellee makes to the appellant’s claim for the water rent of 1906, so far as that claim is based on the assessment made in 1907, is not merely that the latter was made after the term of the lease had expired, but that a previous assessment of water rent for the year 1906 had been made during the term from which *143no appeal was taken. If this be the fact, we can see no escape from the conclusion that that assessment is, as between the parties to the lease, conclusive of the amount the lessees were bound to pay in order to discharge their covenant obligation. Presumably the parties had in view the principle enunciated in Moneypenny’s Estate, 181 Pa. 309, and recently reiterated in Schmuck v. Hartman, 222 Pa. 190, and contracted with reference to the statutory provisions relative to water rent assessments in the city of Pittsburg which became a lien upon the premises to which the water was furnished, and particularly those provisions directing water rents for the ensuing fiscal year to be levied in January or February, fixing the time when they became payable and should be deemed delinquent, making them a lien upon the real estate, directing when they should be placed in the hands of the delinquent tax collector for collection, and fixing the time within which the claim therefor must be filed in the prothonotary’s office. It is enough to say, without going into an elaborate recital of these statutory provisions, that the system provided by the Act of February 20, 1857, P. L. 56, the Act of March 22, 1877, P. L. 16, and the Act of June 4, 1901, P. L. 364, for charging upon land water rates, water taxes or water rents, .does not contemplate the making of two levies or assessments for the same year but only a single levy or assessment at the beginning of the year. If there is any statutory provision applicable to the case which changed the law as to the lien of water rents, rates or taxes assessed upon the premises in which a meter is installed, and in such case authorized a conditional assessment to be made at the beginning of the year and a final one at the end of the year, it has not been called to our attention. It will be seen from the foregoing observations that the case turns largely on the interpretation of the acts of the city relative to the subject-matter in controversy, namely, the water rent charged on the premises in 1906. The record in the bureau of water assessments, department of public works, of what is claimed to be the assessment made in that year is somewhat obscure. It shows the meter record of the quantity of water used during the year 1905, the cost of the water ($1,048.24) computed at meter rates, the estimate *144($3,200.84) of the water rent for that year, inferably made at the beginning of the year, and an exoneration of the difference. Then appear the words and figures “Est. for 1906, $1,050.” This was the amount certified by the department to the city treasurer and by him to the collector of delinquent taxes, as the water rent charged against the premises for the year, and the latter so entered it in his record and proceeded to collect it. This assessment, as under all the evidence we think it must be deemed, was apparently based on the consumption of water during the preceding year as shown by the meter record. When the time came for making the assessment for the year 1907, the department ascertained from the meter record during the time it was in operation in 1906 and by estimates during the part of the year it was not in operation, the quantity of water, approximately, used in that year, computed the cost at meter rates, deducted from this sum $1,050, which as we have seen was put in process of collection as the amount of the assessment for 1906, and added to this remainder the estimate for 1907. The total thus arrived at was denominated in the statement of delinquent taxes as water rent for 1907, and viewed in the light of the record of the department of public works, as well as the testimony of the officials, it must be so regarded. Whether made on a proper basis or not, it was not in any proper sense a revision, an alteration or an amendment of the assessment of 1906. The latter remains unchanged and outstanding. If the decedent had paid it when it was certified to the delinquent tax collector, he would have discharged his covenant obligation to pay as due all water taxes assessed on the premises during his term, and nothing occurred since which enlarged his obligation so as to include any part of the assessment imposed in 1907 after his term expired.
The opposing views regarding this case are well set forth in the opinions filed by the learned judges below. But upon full consideration we are led to concur in the conclusion reached by the majority, and substantially for the reasons set forth in their opinion, to which we refer.
The decree is affirmed at the costs of the appellant.